Citation Nr: 0608280	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  95-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1994 (PTSD) 
and February 1996 (asthma) issued by the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).  

The appeal was remanded to the RO by the Board in July 1999 
and January 2004.


FINDINGS OF FACT

1.  PTSD cannot be attributed to the appellant's military 
service in the absence of independently verifiable in-service 
stressful experiences.

2.  The veteran is not shown to be suffering from bronchial 
asthma that is due to any event or incident of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

2.  Bronchial asthma was not incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a May 1995 
statement of the case, and in January 2003 correspondence, 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  To this, the letter requested the veteran to 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The June 2003 
supplemental statement of the case also advised the veteran 
to "provide any evidence in [his] possession that pertains 
to the claim[s]."  Finally, the Board finds that VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  Hence, VA has fulfilled its duties 
under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudications the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Regarding the concept of "harmless error," an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

As to stressor development, the record includes the veteran's 
service medical and personnel records, VA letters of April 
2003 and July 2005 to the appellant that asked him for 
specific information regarding his in-service stressors so 
that they could be verified, personal hearing testimony 
during which the appellant described his stressors, VA 
medical records (to include examination reports), and records 
received from the Social Security Administration (SSA).  

Regarding the above-mentioned April 2003 and July 2005 
letters, which requested that the veteran provide additional 
information concerning his alleged stressors, i.e., names of 
people killed, and the place and dates (month/year) where the 
incidents occurred, the Board observes that on each occasion 
the appellant failed to respond.  Although VA has specific 
duties to the veteran under the VCAA, the burden of 
developing the claim does not strictly lay with VA.  VA's 
duty to assist is not a one-way street; the veteran also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran has alleged receipt of private medical treatment, 
by a Dr. George, for a respiratory condition beginning 
shortly after his service separation and continuing until the 
1980's.  By letter of February 2004, he was requested to 
return a supplied VA Form 21-4138 so that VA could attempt to 
obtain these records.  He did not return the form.  No 
further development is therefore required.  Id.  

Review of the veteran's service medical records show normal 
clinical findings on examinations in March 1966 (induction) 
and February 1968 (expiration of term of service).  While at 
Fort Hood, Texas the veteran was hospitalized for acute 
bronchitis for about a week and a half in January and 
February 1968.  Physical examination revealed normal findings 
at discharge from the hospital.  He was thereafter returned 
to duty without profile.

Diagnoses of both PTSD and asthma, provided by various VA 
outpatient medical facilities, are of record.  PTSD was 
diagnosed in April and July 1998.  Asthma, variously 
described as bronchial in nature, was diagnosed at times 
since at least 1990.

A SSA Disability Determination and Transmittal, dated in 
April 1993, shows that the veteran was determined to be 
disabled.  Diagnoses of severe depression (primary) and 
asthma (secondary) were supplied.  

The veteran contends that he has PTSD due to stressful events 
he experienced while stationed in Vietnam.  The veteran, in 
support of his claim that he experienced the stressor events 
he reported to the RO, provided written statements and his 
testimony at an October 1995 hearing.

In his statements, the veteran indicated that he experienced 
the following stressors:

*	In a memorandum furnished VA in April 1994 by his 
representative, he claimed to have had combat exposure 
in Vietnam, at which time he worked in demolition and 
mine detection.  He alleged to have seen bodies of his 
comrades who were killed in combat.  

*	He testified in October 1995 that he was in Vietnam from 
October 1966 to October 1967, and while there he saw his 
lieutenant and two other soldiers killed when their jeep 
hit a mine.  He said he served as a combat engineer and 
on guard duty.  He added that he saw dead Vietnamese 
women and children in villages.  The veteran also 
claimed that he was attacked by enemy mortar fire.  He 
added that while in a camp hospital in Pleiku for 
treatment for stomach problems he slept in the same room 
as enemy prisoners of war, and that on one occasion 
while in the hospital he was cut in the throat by a 
knife.  

*	In February 2004, during the course of a VA PTSD 
examination, he reported experiencing many mortar 
attacks, but no face-to-face combat.  He added that he 
saw his lieutenant and chauffeur blown up in a jeep 
explosion.  

Service personnel records reveal that while stationed in 
Vietnam the veteran was stationed with the 35th Engineering 
Battalion (Company A) from November 1966 to October 1967.  
His military specialties while in Vietnam were radio 
operator, and tractor operator.  The veteran's awards 
included the National Defense Service Medal, and the Vietnam 
Service and Campaign Medals.  

At a February 2004 VA respiratory examination, the veteran 
reported having had asthma since 1970.  He complained of 
attacks every few days.  Asthma was diagnosed, but the 
examiner commented that as he had not reviewed the veteran's 
claims folders he was unable to address whether it was at 
least as likely as not that bronchial asthma is related to 
his active service, to include in-service respiratory 
symptoms.  

The VA physician, who performed the February 2004 respiratory 
examination, supplied an addendum report in July 2005.  He 
noted that following his review of the veteran's service 
medical records, which included a 1968 finding of acute 
bronchitis, that this single in-service episode of bronchitis 
did not meet the diagnostic criteria for chronic bronchitis, 
and that it was not likely to cause asthma having its onset 
years after that episode.  The physician did not otherwise 
link bronchial asthma to the veteran's military service.  

The veteran was also afforded a VA PTSD examination in 
February 2004.  The veteran informed the examiner that while 
in Vietnam he experienced mortar attacks, but no face-to-face 
combat.  He added that he witnessed his lieutenant and his 
"chauffeur" blown up in a jeep explosion.  PTSD and 
psychosis (not otherwise specified) was diagnosed.  The 
examiner also commented that the veteran was exposed to 
traumatic experiences.  The Board parenthetically notes that 
as there is no competent evidence that a psychosis was 
compensably disabling within one year of the veteran's 
separation from active duty, it may not be presumed to have 
been incurred during such active duty service.  38 C.F.R. 
§§ 3.307, 3.309.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

A grant of service connection for PTSD requires (i)  medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), (ii)  medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii)  
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association, Diagnostic and Statistical Manual and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304.

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f).  The occurrence of the claimed 
stressors must be supported by credible evidence.  Id.  As 
stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f), provide that the evidence required to 
establish the occurrence of a recognizable stressor varies 
depending upon whether or not the veteran was engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

As to whether the veteran saw combat, the record shows that 
his military specialty was not in a combat occupational 
field, i.e., he did not serve in either an infantry, armor, 
artillery, or special forces unit.  He further did not 
receive any military citation demonstrating that he engaged 
in combat with the enemy.  Additionally, neither the 
veteran's DD Form 214 nor any other evidence in the record 
indicates combat experience.  See VAOPGCPREC 12-99 (Oct. 18, 
1999); 65 Fed. Reg. 6257 (2000).  Therefore, the claimant is 
not a "combat veteran."  Accordingly, his lay testimony 
regarding the claimed stressors cannot alone be accepted as 
conclusive evidence as to the actual existence of his claimed 
stressors.

Next, the Board will look to see if the record contains 
evidence that corroborates the veteran's statements and 
testimony as to the occurrence of any of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f).

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred).  Nevertheless, 
despite efforts by the RO to confirm the veteran's 
allegations, no evidence has been uncovered which shows that 
any members of his unit participated in the type of activity 
described by him, or witnessed the kind of things described 
by him during the time period he provided.  Although VA 
physicians have accepted the veteran's description of his 
inservice experiences as credible and as providing a basis 
for diagnosing PTSD, the Board may not grant service 
connection for PTSD in cases such as this without 
independently verifiable supporting evidence of the in-
service occurrence of the claimed stressors.  Given the lack 
of supporting evidence required by the law, the greater 
weight of the evidence is against the veteran's claim of 
service connection.  The Board must also again note that the 
veteran failed to cooperate with certain VA development 
attempts, discussed above, which sought to assist him in the 
adjudication of his claim.  Thus, entitlement to service 
connection for PTSD is denied.

As to the veteran's claim for service connection for 
bronchial asthma, after a review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
finding that the appellant's current asthma disability is 
related to service.  The entrance and separation examinations 
are entirely negative for findings, complaints or diagnoses 
of a respiratory disability.  While the appellant was treated 
in-service for acute bronchitis, a chronic respiratory 
disorder was not diagnosed in-service or at separation, and 
no examiner has linked any current disability due to asthma 
to service.  Indeed, a VA examiner commented in July 2005 
that the veteran's isolated incident of acute bronchitis in 
service in no way caused him have, years later, asthma.  
Therefore, the preponderance of the evidence is against 
finding an etiological or causal relationship between the 
veteran's current complaints and any in-service incident, his 
contentions to the contrary notwithstanding.

Therefore, to summarize, while some records show the veteran 
had acute bronchitis in service, there is no competent 
medical evidence relating any current respiratory disorder, 
to include bronchial asthma, specifically to his service.  
The veteran's self reported history of chronicity cannot be 
considered competent medical evidence of a nexus.  The Board 
again notes that the veteran was provided an opportunity in 
February 2004 to supply VA with information to enable it to 
seek certain private medical records in support of his claim.  
He did not do so.  Wood.  Simply put, the veteran's 
contentions do not constitute competent evidence with respect 
to medical causation, diagnosis, and treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (As a lay person, the 
veteran lacks the medical expertise to offer competent 
opinions as to the existence of the disability, as well as to 
medical causation of any current disability.)  Therefore, 
there is no competent, credible medical evidence in the 
record to show a connection between the veteran's current 
asthma disability and service.  As such, the preponderance of 
the evidence is against the claim for service connection for 
bronchial asthma.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bronchial asthma is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


